FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

SHYRIAA HENDERSON, on behalf of            No. 17-55373
herself, and all others similarly
situated,                                      D.C. No.
                    Plaintiff-Appellant,   3:13-cv-01845-
                                              JLS-BLM
                  v.

UNITED STUDENT AID FUNDS, INC.,               ORDER
DBA USA Funds,
             Defendant-Appellee.



                       Filed May 6, 2019

    Before: Dorothy W. Nelson, William A. Fletcher,
            and Jay S. Bybee, Circuit Judges.
2      HENDERSON V. UNITED STUDENT AID FUNDS

                         ORDER

    Judge D.W Nelson voted to deny the petition for
rehearing and recommended denial of the petition for
rehearing en banc. Judge W. Fletcher voted to deny the
petition for rehearing and rehearing en banc. Judge Bybee
voted to grant the petition for rehearing and rehearing en
banc.

    The full court has been advised of the petition for
rehearing en banc and no active judge has requested a vote
on whether to rehear the matter en banc. (Fed.R. App. P. 35.)
Accordingly, the petition for rehearing and the petition for
rehearing en banc are DENIED. No further petitions for
rehearing or rehearing en banc will be entertained.

    Additionally, Judges D.W. Nelson and W. Fletcher voted
to amend the opinion as follows. On page 11 of the slip
opinion, replace the first paragraph with the following
language:

       USA Funds argues it could not have ratified
       the actions of the debt collectors because
       there is no agency relationship between it and
       the debt collectors. Batzel v. Smith, 333 F. 3d
       1018, 1036 (9th Cir. 2003). We disagree.
       First, our decision in Batzel involved
       vicarious liability and agency principles
       under California law, which is distinct from
       principles articulated in the Restatement and
       from federal common law. Second, the
       Restatement § 4.01 cmt. b makes clear that,
       in most jurisdictions, ratification may create
       an agency relationship when none existed
       before if the acts are “done by an actor . . .
       who is not an agent but pretends to be.”